Rumsey, Ch. J.
The court are of opinion, tiiat they cannot grant the writ of diminution. It does not appear to them that the record is diminished, None of the forms in the books introduce the inspected record; and if the writ were granted, the court cannot see how the record could be transmitted different from what it now is.
Suppose the action had been upon a judgment rendered in another court. The record of. the judgment is offered in evidence, but not made a part of the proceedings, unless particularly excepted to, and in? troduced in a bill of exceptions.
The Appellant's counsel dismissed the appeal.